Reed, J.
The ground of the demurrer to the petition is that the order of the board of railroad commissioners is an attempt, under the authority of the state, to regulate com*164merce between points witliin this state and points without the state, and is contrary to that provision of section 8 of article 1 of the constitution of the United States, which confers upon the congress of the United States the power “to regulate commerce with foreign nations, and among the several states.” The defendant operates a number of lines of railway, one of which extends from Chicago, in the state of Illinois, across this state, to its western boundary. Other lines operated by it extend into the states of Michigan, Wisconsin, Minnesota and Nebraska, and the territory of Dakota. Each of these lines connects, at some point, with the line through this state. It also has in this state lateral and connecting lines, which connect remote districts of the state with its main line.
The effect of the order in question is to prescribe a fixed and definite schedule of charges for the transportation of property between the points in this state, which are reached by defendant’s lines of railway, and those to which they extend in the other states and territory named. ,_Tlxe- question presented is whether the order amounts to a regulation of commerce among the states, within the meaning of the provision of the federal constitution quoted above. When this cause was submitted in this court, the exact question here involved had not been determined by the supreme court of the United States; but since its submission the question came before that tribunal in the case of Illinois v. Wabash, St. L. & P. R'y Co., 1 Sup. Ct. Rep., 4. The case arose__, under a statute of the state of Illinois, which prohibited railroad corporations doing business in the state from charging or receiving, for the transportation of freight or passengers, the same or a greater sum for any distance than was charged for a greater distance, and prescribed certain penalties for the violation of the provisions of the act. The supreme court of the state held that the statute was applicable to contracts for the transportation of freight from points within the state to points in other states. 104 Ill., 476. The cause was re*165moved by writ of error to the supreme court of tbe United States, and that court held, in an opinion filed October 25, 1886, reversing the judgment of the Illinois court, that a statute of a state, intended to regulate, or to tax or to impose any other restriction upon the transmission of persons or property from one state to another, is not within the class of legislation which the states may enact, and is void. 7 Sup. Ct. Rep., 4. The question being one of the construction of the constitution of the United States, the holding of that tribunal is binding on every other court in the land. The judgment of the circuit court is in accord with that holding. It is also in accord with the holding of thi court in Carton v. Illinois Central R’y Co., 59 Iowa, 148.
Affibmed.